[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-14107                    March 27, 2008
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                    D. C. Docket No. 07-00007-CR-WLS-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

HAROLD CLINTON LASSETER,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (March 27, 2008)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Rick D. Collum, appointed counsel for Harold Clinton Lasseter, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination reveals no issues of

arguable merit, counsel’s motion to withdrawn is GRANTED and Lasseter’s

sentence is AFFIRMED.




                                          2